Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149357(64)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 149357
  v                                                                 COA: 312721
                                                                    Wayne CC: 12-004553-FC
  ASHLY DRAKE SMITH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief submitted on
  December 4, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2014
                                                                               Clerk